DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. Applicant argues that “Claims 1-6 and 11-13 are fully supported by the disclosure of U.S. Patent Application Serial No. 15/063,043, as confirmed by the rejection of claims 1-6 and 11-13”. The examiner respectfully disagrees with the applicant. In response to applicant’s argument, claims 1-6 and 11-13 are not supported by the disclosure of U.S. Patent Application Serial No. 15/063,043, because the limitation “detect engine imbalance based on a frequency content of a signal output from the sensor in response to a contribution to the frequency content from the load of the motor being less than a threshold value” is not supported by the disclosure of U.S. Patent Application Serial No. 15/063,043. Therefore, U.S. Patent Application Publication No. 2017/0254726 (Das et al., hereinafter Das) is qualified as prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (US 2017/0254726 A1).
As to claim 1, Das a discloses system, comprising: a generator (120) coupled to an engine (110) and configured to generate electricity from rotational movement of a s3haft (111) of the engine; a motor (130) configured to be driven by the generator through one or more power conversion components (210, 220), the motor configured to drive a load (108); a sensor (173, 174, 171) configured to measure generator output; and a controller (150) configured to: detect engine imbalance (Fig. 4) based on a frequency content of a signal output from the sensor in response to a contribution to the frequency content from the one or more power conversion components being less than a threshold value.
As to claim 2, Das further discloses wherein the controller is configured to, in response to the contribution being above the threshold value, delay the detection of the engine imbalance until the contribution is less than the threshold value (Fig. 4). 
As to claim 3, Das further discloses wherein to detect engine imbalance, the controller is configured to compare a magnitude of a selected frequency of the frequency content to a first threshold magnitude and indicate engine imbalance if the magnitude exceeds the first threshold magnitude (Fig. 4, Step 420).
As to claim 4, Das further discloses wherein the one or more power conversion components include only one or more electrical power conversion components (210, 220).
As to claim 5, Das further discloses wherein the contribution to the frequency content from the one or more power conversion components (210, 220) include a 
As to claim 6, Das further discloses wherein the load comprises a propeller, wherein the contribution to the frequency content from the one or more power conversion components (Fig. 4, Step 408).
As to claim 11, Das further discloses wherein the controller is further configured to detect engine imbalance based on the frequency content of the signal output from the sensor in response to a contribution to the frequency content from a change in engine operation being less than the threshold value (para. 0037-0039).
As to claim 12, Das further discloses wherein the controller is configured to, responsive to detecting engine imbalance, adjust one or more engine operating parameters (Fig. 4, Step 424).
As to claim 13, Das further discloses wherein the system is installed in a stationary platform or a marine vessel (para. 0013).
Allowable Subject Matter
Claims 14-15 and 17-20 are allowed.
 Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

CE LI . LI
Examiner
Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661